A la moción de la ape-lada para que se desestime el recurso por haberse inter-puesto después de vencido el término legal, ya que el esta-tuto aplicable, según alega es el artículo 295 del Código de Enjuiciamiento Civil tal como regía antes de la Ley No. 70 de 1911 que trató de enmendarlo pero que no tuvo la virtud de hacerlo por ser dicha ley contraria a las disposiciones del Acta Orgánica de 2 de marzo de 1917, la que requiere que no se apruebe ley alguna, excepto la del presupuesto, que contenga más de un asunto, el cual- deberá expresarse claramente en su título; no siendo aplicable las disposicio-nes del Acta Orgánica indicadas a leyes que ya habían sido decretadas por la Asamblea Legislativa, y apareciendo que el recurso se interpuso dentro del término legal de acuerdo con lo prescrito en el artículo 295 del Código de Enjuicia-miento Civil, enmendado por la repetida ley No. 70; no ha lugar a desestimar la apelación.